DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-27 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of Record including Toader, Redmann, and Oxenham does not fairly teach, suggest, or render obvious the limitations of Claims 1, 5, 12, and 16 including:
wherein the plurality of scheduling schemes include at least a first scheme based on calculating a turnover of playing a same movie in a same cinema at a close time based on the collected user preferences of the plurality of users and a pricing of a specific movie in a specific cinema, and in the case that the calculated turnover is greater than a first threshold, confirming a schedule for the movie for the cinema at a designated time, the designated time based on the close time.
In particular, Toader discloses a first scheme based on a number of movie-goers, wherein generating the dynamic schedule according to the first scheme comprises: calculating a number of people who desire to watch a same movie in a same cinema at a close time based on the collected user preferences of the plurality of users, and in the case that the calculated number of people is greater than a first threshold, confirming a schedule for the movie for the cinema at the time by way of the process of Fig. 2B including a threshold number of customers considered a minimum to justify scheduling content for display at a particular theatre and particular timeslot (as described in 7:63-8:8).
Redmann teaches a method and system for improving the scheduling of performances in a digital cinema (Abstract).  Redmann further discloses wherein in the case that there is a scheduling conflict for different movies at a same time in a same cinema, resolving the conflict by way of determination of conflict at Step 418 of Fig. 4 resulting in conflict resolution (as described in [0064,0065]).
Oxenham teaches a method and system for providing an interactive venue map and means for resolving scheduling conflicts (Abstract, [0002,0117]).  Oxenham further discloses confirming a schedule according to at least one of a time when the user provided the user preference by way of resolving a conflict by way of a first come, first serve process (as described in [0121]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426